Citation Nr: 0032825	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  94-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that inter alia denied service connection for 
hypertension and for a heart condition.

This appeal was originally developed to include the issues of 
entitlement to service connection for right ear hearing loss 
and for tinnitus.  Service connection for these disabilities 
was granted in a September 1994 rating decision.  
Accordingly, only the issues shown on the title page are 
currently before the Board.

In February 1996, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1. Service connection was denied for hypertension by an 
unappealed rating decision in February 1970.

2. Evidence presented or secured since that time has not been 
considered before, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3. The veteran's hypertension did not exist prior to active 
service.  

4. Hypertension was manifested to a degree of 10 percent 
within a year of discharge from active service.

5. Hypertension led to a subsequent heart condition 
manifested by coronary artery disease, coronary artery 
bypass graft, and stable exertional angina pectoris.   


CONCLUSIONS OF LAW

1. Evidence received since the February 1970 denial of 
service connection for hypertension is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108. (West 
1991).

2. Hypertension and a subsequent heart condition manifested 
by coronary artery disease, coronary artery bypass graft, 
and stable exertional angina pectoris were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, § ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the veteran's service medical records (SMRs), a 
November 1966 pre-induction examination report showed blood 
pressure readings of 130/80, 130/85, 130/80, and 138/70.  The 
veteran was again examined in May 1967 and was deemed fit for 
military service.  No pertinent infirmities or disorders were 
found in either the pre-induction examination or the 
induction inspection.  At the time of the veteran's 
separation examination, his blood pressure reading was 
140/84. 

The veteran submitted a service connection claim in June 
1969; however, neither hypertension nor heart disease was 
mentioned in that claim.  The veteran underwent a VA 
examination in August 1969 and at that time his 
cardiovascular system was negative for any abnormality.  His 
pulse was 84 and his blood pressure reading was 130/70.

In a September 1969 rating decision, service connection was 
established for disabilities caused by shrapnel wounds to 
both legs.  

A January 1970 physical examination for insurance recorded 
blood pressures of 160-162/88-84.  The RO denied service 
connection for high blood pressure on the basis that there 
had not been any evidence of high blood pressure during 
service and that currently, hypertension did not exist to a 
degree of 10 percent.

In August 1992, the veteran submitted a written statement 
from Owen P. Lamerson, M.D., certifying that he had treated 
the veteran for hypertension as of January 5, 1970.  The 
veteran also submitted another note, dated in July 1992, that 
indicates that he had undergone coronary bypass surgery in 
March 1988 and in June 1992.  Along with the above notes, the 
veteran requested that his claim for hypertension, a heart 
condition, and for PTSD and tinnitus be reopened.

In October 1992, the veteran underwent a VA hypertension 
examination.  The examiner noted that the veteran had a 
history of hypertension since his teenage years and was 
refused admission into the Army twice for hypertension until 
he was finally drafted.  The examiner also noted a history of 
coronary artery disease.  The impression was hypertension, 
essential, and arteriosclerotic cardiovascular disease with 
coronary artery disease or peripheral vascular disease with 
claudication.

In October 1992, Marc B. Hazan, M.D., reported that the 
veteran had had angina pectoris since 1984 and more severe 
coronary artery disease since that time.  Dr. Hazan also 
noted that the veteran was currently hypertensive.

In October 1992, Dr. Lamerson reported that he treated the 
veteran as early as 1961 and that in June 1969 the veteran 
was first noted to have an elevated blood pressure of 160/88.  
In March 1970 his blood pressure was 180/108.  In May 1972, 
the veteran first complained of chest pain on exertion 
relieved by rest.  Dr. Lamerson explained that the veteran 
was put on medication for high blood pressure in May 1982.

In November 1992, Dennis S. Reison, M.D., reported that the 
veteran had angina in 1984 and had undergone angioplasty 
since that time.  The doctor said that in 1991, angina 
recurred and required angioplasty and arthrectomy.  
Consequently, repeat coronary bypass surgery was necessary in 
June 1992.  

In an appealed February 1993 rating decision, the RO denied 
service connection for arteriosclerotic cardiovascular 
disease as not shown, and denied service connection for 
hypertension on the basis that it existed prior to active 
service and was not aggravated during active service.  This 
rating decision did establish service connection for PTSD.

In a February 1993 notice of disagreement, the veteran 
reported that he had been treated for hypertension prior to 
being drafted but that his hypertension was aggravated due to 
lack of treatment while in Vietnam and also had been 
aggravated by his post-traumatic stress disorder (PTSD).

In December 1993, the veteran testified before a RO hearing 
officer that he had problems with heat prostration, nausea, 
headaches and tremendous stomach cramps while in combat in 
Vietnam.  He testified that within a month after leaving 
active service he received medical care for hypertension and 
was given hypertension pills by Dr. Lamerson.  The veteran 
recalled that a heart disease was first diagnosed 
approximately 10 years ago.

A January 1994 VA hypertension examination report notes that 
the veteran's hypertension was under control with therapy and 
that the veteran did not have evidence of enlarged heart.

A January 1994 VA arteries/veins examination report notes 
that the veteran had a total of 15 cardiac catheterizations, 
6 angioplasties, and 2 coronary artery bypasses.  No opinion 
was given concerning the etiology of the veteran's heart 
disease.

In November 1995, the veteran submitted a letter from Dr. 
Reison that states, "[The veteran] has been my patient since 
1987.  [The veteran] carries a diagnosis of angina, coronary 
artery disease, hypertension and anxiety (probably due to 
post-traumatic stress syndrome).  I have prescribed Xanax 0.5 
mg intermittently since 1987 for his anxiety."

In January 1996, the veteran submitted a copy of a May 1965 
treatment note from Dr. Lamerson which indicates that the 
veteran's blood pressure was 160/84.  Other reports dated in 
1965 note that the veteran was being treated by Dr. Lamerson 
for weight reduction and that his body weight was 209 pounds 
and that his height was 5 foot 7 inches.  A June 1965 blood 
pressure reading was 180/80.  A January 1970 report notes 
blood pressure of 160/88 and several March 1970 blood 
pressure readings were above 140/90.  None of the reports 
note a diagnosis of hypertension, however.

In February 1996 the Board remanded the claims for service 
connection for hypertension and for a heart condition to the 
RO for additional development.

According to a May 1996 VA hypertension examination report, 
the veteran's claims folder was not available for review.  
The examiner noted that the veteran reportedly was told that 
he had hypertension at age 16 and was given tranquilizers.  
According to the veteran, he was hypertensive on admission to 
active service.  The examiner noted that the veteran's 
sitting blood pressure was 146/86 and that the veteran was 
taking medication at the time.  The relevant diagnoses were 
hypertension, coronary artery disease, status post 2 coronary 
artery bypass graft surgeries, PTSD, and angina.

In July 1996, the veteran reported that in 1964 he was 
classified 1Y for the draft because of high blood pressure 
and that in 1965 he was again classified as 1Y because of 
high blood pressure.  He testified that he was inducted into 
the Army in May 1967.

In June 1997, the veteran submitted additional medical 
records from Dr. Reison.  These reports reflect angioplasty 
in the 1990's but do not link any current condition to active 
service.

The veteran also submitted numerous treatment reports dated 
in the 1990's from Dr. Hazan.  Dr. Hazan noted the veteran 
had severe coronary artery disease, hypertension, 
hypercholesterolemia, and peripheral vascular disease.  
Although Dr. Hazan felt that the veteran was permanently and 
totally disabled from these disorders, no opinion linking any 
condition to active service was offered.

According to a November 1997 VA arteries and veins 
examination report, the veteran's current blood pressure was 
158/90.  The examiner noted a review of the veteran's claims 
file including relevant history of cardiac catheterization.  
The diagnoses were coronary artery disease, status post 
coronary artery bypass graft, stable exertional angina 
pectoris, and hypertension (controlled).

According to an April 1998 VA arteries and veins examination 
report, the diagnosis was generalized arteriosclerosis with 
episodes of angina requiring nitroglycerin.  The examiner 
noted that it was unclear how the untreated hypertension 
contributed to his current generalized arteriosclerosis, but 
the possibility did exist.  

In a May 1998 addendum opinion, another VA examiner reported 
that although the veteran did give a history of hypertension 
in his teens, the available blood pressure readings did not 
consistently support significant preexisting essential 
hypertension.

According to a July 1998 VA arteries and veins examination 
report, the claims file was available and was reviewed.  The 
final diagnosis was peripheral vascular disease, coronary 
artery disease, and hypertension.  The physician who 
performed the April 1998 VA examination performed the 
examination.

In an August 1998 VA heart examination report, an examiner 
who had not seen this veteran before reported that the 
veteran had hypertensive and atherosclerotic heart disease 
with demonstrable coronary artery disease.  The examiner 
noted that the history of hypertension went back to prior to 
the veteran's entering the Armed Forces.  The examiner also 
reported that, "it is at least as likely as not that 
hypertension increased in severity during the service.  The 
hypertension may well have increased based on its natural 
history during his service, but it must be stated that PTSD 
may well have aggravated the essential hypertension."  The 
examiner did not note that the claims file was available for 
review.

In December 1998 the August 1998 VA examiner provided an 
addendum opinion concerning whether hypertension preexisted 
active service.  The examiner noted that a careful review of 
the claims file revealed that it contained a number of quite 
credible assertions that the veteran had hypertension that 
preceded his induction in the Army.  The examiner concluded 
that hypertension did preexist military service.

In February 1999, a VA examiner was asked to review the 
medical records and determine whether the veteran's 
hypertension was aggravated during active service.  
Accordingly, the examiner did report that there was no way 
that a doctor could determine how much hypertension was 
aggravated by PTSD, however, the examiner did agree that the 
veteran's PTSD "probably" did affect his hypertension.

The veteran again underwent VA hypertension examination in 
March 1999.  The examiner noted a review of the claims file 
and reviewed the veteran's relevant medical history.  The 
examiner noted that the veteran clearly had hypertension 
prior to his active service as manifested by blood pressure 
readings above the upper limits of normal.  The examiner also 
noted that PTSD is a "known aggravator of hypertension."  The 
examiner then stated "The result of this hypertension and its 
aggravation by PTSD is coronary artery disease.  Hypertension 
is known to be a major risk factor for the development of 
CAD, and this obviously led to his needing a coronary bypass 
surgery twice.  Thus, his non-service-connected disease, 
hypertension, is connected via the PTSD to the later 
manifestations of his aggravated hypertension, namely 
coronary artery disease.  In June 1999 the VA examiner who 
had performed previous examinations of the veteran reported 
that in the question of whether the veteran's essential 
hypertension increased in severity during service the 
examiner replied "yes."  The examiner also reported that the 
veteran's essential hypertension did naturally progress 
during active service but was further aggravated by PTSD.  
The examiner also reported that baseline manifestations of 
non-service-connected disease could not be ascertained 
clinically.  The examiner summarized his opinion by stating 
that it was at least as likely as not that the veteran's 
hypertension was aggravated by PTSD with the end result being 
angina pectoris and coronary artery disease.

A June 1999 RO rating decision notes that the veteran's 
service-connected PTSD was assigned a 50 percent disability 
rating. 

In August 1999 the RO received records from the Social 
Security Administration; however, these records do not offer 
information relevant to service connection for hypertension 
or heart disease.

In December 1999, Dr. Hazan noted that the veteran had 
hypertension and PTSD.  Dr. Hazan reported, "In my opinion, 
the PTSD may be one contributing factor to [the veteran's] 
hypertension." 

In October 2000 the veteran testified before the undersigned 
member of the Board that he had seen Dr. Lamerson for high 
blood pressure since he was approximately 14 years old but 
was eventually drafted.  He testified that after service he 
was put on blood pressure medication.  He testified that he 
currently had angina and had to carry nitroglycerin spray 
with him.  He said he used approximately one spray can of 
nitroglycerin per month.  During the hearing the veteran 
submitted additional reports that had been submitted earlier 
and waived his right to prior RO consideration of those 
reports.

II.  Legal Analysis

As a preliminary matter, the Board notes that, since the 
February 1970 denial of service connection for hypertension, 
evidence has been presented or secured that was not 
previously considered by VA, and tends to show that 
hypertension was incurred in service.  The Board finds that 
this evidence is new and material, and that the claim of 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108.

The Board finds that all evidence necessary for disposition 
of this claim has been obtained and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

A chronic disease will be considered to have been incurred in 
service if manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. § 3.307 
(2000).  Hypertension is considered to be a chronic disease.  
38 C.F.R. § 3.309(a) (2000).  

The veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

"Hypertension" is defined as follows: "[H]igh arterial blood 
pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic."  See DORLAND'S Illustrated Medical Dictionary, 
801 (28th ed. 1994).  For the purpose of determining a 
compensable level of hypertension, the term means that 
diastolic pressure is predominantly 90mm. or greater; 
systolic hypertension means that systolic pressure is 
predominantly 160 mm. or greater, with diastolic pressure 
less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).

A.  Hypertension

The first issue is whether the veteran's hypertension existed 
prior to active service.  Although there is evidence of high 
blood pressure readings prior to active service, in April 
1998, a VA examiner reported that pre-service blood pressure 
readings in themselves did not support a diagnosis of 
essential hypertension.  The examiner noted that the pre-
service high blood pressure readings were not sufficiently 
consistent for a diagnosis.  The Board finds this opinion to 
be credible, as the veteran was found to be in sound 
condition for induction, even though he had been medically 
disqualified earlier because of high blood pressure readings.  
Moreover, during active service, no high blood pressure 
readings were shown.  

However, the August 1998 VA examiner did not agree with the 
April 1998 VA examiner.  The August 1998 VA examiner found 
that the claims file contains a number of "quite credible 
assertions" that hypertension pre-existed active service.  
Based on those assertions, the VA examiner opined that 
hypertension existed prior to active service.  

Weighing these two conflicting medical opinions, the Board 
notes that in the absence of any other relevant evidence, the 
question of whether hypertension pre-existed active service 
would be in relative equipoise, as one recent VA examiner has 
said yes and another has said no.  Under such circumstances 
the veteran would prevail.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  And, in this case, rebuttal of the 
presumption of soundness would require clear and unmistakable 
evidence of preexisting disability.  38 C.F.R. § 3.304(b).  
The negative evidence does not approach that level of proof.

Moreover, the Board notes that the veteran's private 
physician, Dr. Lamerson, reported two high blood pressure 
readings prior to active service even though he also reported 
that elevated blood pressure was first shown in 1968 (during 
active service).  These are the only recorded high blood 
pressure readings prior to active service.  However, the pre-
induction examination report does not indicate high blood 
pressure.  Even more persuasive, however, is the fact that 
during active service no diagnosis of hypertension was given, 
and, as the RO correctly noted in its February 1970 rating 
decision denying service connection for high blood pressure, 
the veteran's SMRs were negative for any high blood pressure 
reading.  If the veteran's blood pressure was consistently 
high enough to support a diagnosis of hypertension prior to 
active service, why was high blood pressure not shown in the 
SMRs?  The August 1998 VA examiner who opined that there were 
credible assertions of hypertension prior to active service 
was apparently referring to Dr. Lamerson's two readings.  As 
stated above, because the veteran's SMRs contain no diagnosis 
of hypertension or evidence of abnormal blood pressure, the 
Board finds that the weight of the evidence supports the 
April 1998 VA examiner's conclusion that the high blood 
pressure readings prior to active service were not 
sufficiently consistent to support a diagnosis of 
hypertension prior to active service.  

The second issue is whether service connection for 
hypertension is warranted.  Dr. Lamerson, who reported that 
the veteran had high blood pressure in 1968 also said that he 
treated the veteran for hypertension as of January 5th, 1970.  
This evidence, together with reported systolic blood pressure 
readings of 160-162 mm/Hg. shortly after active service is 
evidence that the veteran's hypertension existed to a degree 
of 10 percent within a year of discharge.  Considering all 
pertinent medical and lay evidence, the Board finds that the 
competent medical evidence shows that hypertension was 
manifested to a degree of 10 percent within a year of active 
service, and is therefore presumed to have been incurred 
during active service.  38 C.F.R. §§ 3.307, 3.309, 4.104, 
Diagnostic Code 7101.  The claim for service connection for 
hypertension must therefore be granted.


B.  Heart Condition

The veteran has included a claim for service connection for a 
heart condition along with his hypertension.  38 C.F.R. 
§ 3.309(a) specifically states,

Cardiovascular-renal disease, including 
hypertension.  (This term applies to combination 
involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease, and since 
hypertension is an early symptom long preceding 
the development of those diseases in their more 
obvious forms, a disabling hypertension within the 
1-year period will be given the same benefit of 
service connection as any of the chronic diseases 
listed.)  

The March 1999 VA hypertension examiner reported that it is 
at least as likely as not that PTSD aggravated the veteran's 
hypertension, with the end result being angina pectoris and 
coronary artery disease.  Although service connection for 
hypertension has been established on a direct basis, rather 
than secondary to PTSD, the examiner's conclusion about the 
end result is still useful.  See also the November 1997 VA 
arteries and veins examination report which notes diagnoses 
of coronary artery disease, status post coronary artery 
bypass graft, stable exertional angina pectoris, and 
hypertension.  Because the regulation concedes that 
hypertension is an early symptom of organic heart disease, 
the Board finds that the veteran's coronary artery disease, 
status post coronary artery bypass graft, and stable 
exertional angina pectoris, are later consequences of 
hypertension.  Service connection for a claimed heart 
condition is therefore in order.


ORDER

1.  New and material evidence having been secured or 
presented, the claim of service connection for hypertension 
is reopened and granted.

2.  Service connection for a heart condition manifested by 
coronary artery disease, coronary artery bypass graft, and 
stable exertional angina pectoris is granted.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 


